

117 HR 5380 IH: Helping Students Plan for College Act of 2021
U.S. House of Representatives
2021-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5380IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2021Mr. Kim of New Jersey (for himself and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo require institutions of higher education to notify students of the impact of private scholarships and grants on eligibility for institutional financial aid, and for other purposes.1.Short titleThis Act may be cited as the Helping Students Plan for College Act of 2021.2.Private scholarship impact on institutional financial aidSection 485(a)(1) of the Higher Education Act of 1965 (20 U.S.C. 1092(a)(1)) is amended—(1)in subparagraph (A), by inserting , and, in the case of an institution described in subparagraph (W), a statement that eligibility for such programs may be impacted by the receipt of financial assistance not received under this title, including all scholarships, grants, loans, or other assistance known to the institution at the time the determination of the student’s need is made after institution; (2)in subparagraph (U), by striking and at the end;(3)in subparagraph (V), by striking the period and inserting ; and; and(4)by adding at the end the following new subparagraph:(W)in the case of an institution that adjusts awards of institutional financial aid based on student receipt of financial assistance not received under this title, the institutional policies on making such adjustments, including scholarships, grants, loans, or other assistance, and how receipt of such assistance may impact eligibility for, and the amount of, institutional financial aid awards..3.GAO study and report(a)StudyNot later than 90 days after the date of enactment of this Act, the Comptroller General shall begin to conduct a study on the relationship between—(1)financial assistance not received under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), including scholarships, grants, loans, or other assistance; and(2)eligibility for, and the amount of, institutional financial aid awards to students by institutions of higher education, as defined in section 102 of such Act (20 U.S.C. 1002).(b)DataThe study conducted under subsection (a) shall include information on—(1)the demographic characteristics of students who use private scholarships to pay for college; and(2)policies of institutions of higher education for accounting for private scholarships when awarding financial aid, and how such policies can affect financial aid offers.(c)ReportAt the conclusion of the study conducted in accordance with this section, the Comptroller General shall submit a report on the results of such study to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, and shall make such report publicly available. Such report shall include recommendations, as appropriate, for legislative action to support the use of financial assistance not received under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), including scholarships, grants, loans, or other assistance, by students to supplement, and not supplant, institutional financial aid awards.